        Case 5:17-cr-00882-DAE Document 167 Filed 11/16/18 Page 1 of 4



                 IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF TEXAS
                         SAN ANTONIO DIVISION

UNITED STATES OF AMERICA,                  *
             PLAINTIFF,                    *
                                           *
v.                                         *      CAUSE NO. SA-17-CR-882-DAE
                                           *
LUIS VALENCIA (1),                         *
              DEFENDANT.                   *
                                           *

          GOVERNMENT’S MOTION FOR ADDITIONAL TIME
                  TO RESPOND IN OPPOSITION TO
     DEFENDANT’S MOTION TO DIMISS THE INDICTMENT (DKT # 164)

TO THE HONORABLE DAVID A. EZRA, SENIOR UNITED STATES DISTRICT
JUDGE:

       The United States of America opposes the motion to dismiss the indictment

filed by Defendant Luis Valencia based upon “lack of authority to prosecute,” (Dkt

#164), and respectfully states:

                                       I.
       On November 12, 2018, Defendant Luis Valencia filed a motion urging this

Court to dismiss the indictment in this case, based on lack of authority of counsel

for the United States to prosecute this case. The customary due date for the

government to file a response would be Friday, November 23, 2018.

       The Department of Justice has instructed counsel for the United States to file

a motion requesting a larger, indefinite period of time to file a response. The instant

motion is one of many similar motions filed in Federal District Court over the last

several days. The Department of Justice intends to create a uniform response for

filing in response to these motions.
           Case 5:17-cr-00882-DAE Document 167 Filed 11/16/18 Page 2 of 4



          Counsel for the United States has made inquiry, but does not know, when the

uniform response from the Department of Justice will be completed and ready for

filing.

          The United States of America respectfully requests that this Court grant an

extension of time to file the government’s response in opposition to the motion of

Luis Valencia to dismiss the indictment based upon lack of authority to prosecute,

or alternatively, deny the defendant’s motion to dismiss the indictment as meritless.



                                                JOHN F. BASH
                                                United States Attorney

                                                __//s//_________________
                                                BUD PAULISSEN
                                                Assistant United States Attorney
                                                Texas State Bar No. 15643450
                                                601 NW Loop 410, Suite 600
                                                San Antonio, Texas 78216-5512
                                                (210) 384-7126
                                                (210) 384-7028 FAX
        Case 5:17-cr-00882-DAE Document 167 Filed 11/16/18 Page 3 of 4



                           CERTIFICATE OF SERVICE

      I hereby certify that on the 16th day of November, 2018, a true and correct

copy of the foregoing instrument was electronically filed with the Clerk of the Court

using the CM/ECF System that will transmit notification of such filing to all

counsel of record in this case.



                                                   /s/
                                          BUD PAULISSEN
                                          Assistant United States Attorney
        Case 5:17-cr-00882-DAE Document 167 Filed 11/16/18 Page 4 of 4




                 IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF TEXAS
                         SAN ANTONIO DIVISION

UNITED STATES OF AMERICA,     *
             PLAINTIFF,       *
                              *
v.                            *    CAUSE NO. SA-17-CR-882-DAE
                              *
LUIS VALENCIA (1),            *
              DEFENDANT.      *
                              *
    ORDER GRANTING THE GOVERNMENT ADDITIONAL TIME TO
 RESPOND IN OPPOSITION TO LUIS VALENCIA’S MOTION TO DISMISS
                         INDICTMENT
     (BASED ON LACK OF AUTHORITY TO PROSECUTE-DKT #164)

      Defendant Luis Valencia moved this Court to dismiss the indictment against

him in this case, based on the assertion that the government lacks authority to

prosecute this case against him. Within the time to respond, the government

requested additional time to file a response in opposition to that motion.

      The Court finds that, given the interest of the Department of Justice to file a

uniform response to such motions that were recently filed nation-wide, the

government’s request for additional time is reasonable.

      The Court ORDERS that the United States must file its Response in

Opposition to Defendant’s Motion to Dismiss Indictment (Dkt #164) by

____________________, 2018.

SIGNED this ____ date of _____________, 2018.

                                       ______________________________
                                       DAVID A. EZRA
                                       SR. UNITED STATES DISTRICT JUDGE
